DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 23 February 2022.  Claims 1-4, 6, and 9-8 are pending. Claims 1, 6, and 9 are currently amended, and claims 5 and 7-8 are cancelled. 

Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 10 as set forth in the Office Action of 23 February 2022 have been fully considered and are persuasive.  As such, the objection to claim 10 has been withdrawn.
Applicant’s arguments with respect to claims 1-4 and 9-10 as being unpatentable under 35 USC 102 as anticipated by Palan, claims 5-6 under USC 103 as being unpatnentable over Palan in view of Rheem, claims 7-8 under USC 103 as being unpatnentable over Palan in view of Ra Byoung are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments, with respect to the rejection of claims 1-10 under 35 USC 112(b) as set forth in the Office Action of 23 February have been fully considered and are not persuasive. Examiner notes that applicant did not provide detailed arguments and merely states that the claims are amended to overcome the rejection under 35 USC 112(b), examiner respectfully disagree, see 112(b) rejection below for further analysis. As such the rejection under 35 USC 112(b) is maintained.
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 23 February 2022 have been fully considered and are not persuasive. 
Applicant specifically argue that "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, 'the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm."' (quoting WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999))). An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008)" (see pages 10-11). 
Based on the above, the specification discloses a mathematical formula for performing the claimed units as noted above. Also, amended claim 1 recited, in part, "a computing device having one or more units being configured and executed by a processor using algorithm, the algorithm which when executed, causing the processor to perform the one or more units", to provide sufficient structure to carry out the claimed units.
Examiner has considered the arguments and respectfully disagree. The recited limitation a leading subject storage unit (400) configured to store information on a leading subject”, “a leading subject recognition unit (500) configured to detect the leading subject”, and “a control unit (600) configured to control the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500), and a sensor turning unit (310) turning the sensor unit (300)” as recited in claim 1, “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” as recited in claim 4, and “a manipulation unit (700) receiving manipulation information from a user” as recited in claim 9 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Furthermore, the recitation of a computing device having one or more units being configured and executed by a processor using algorithm, the algorithm which when executed, causing the processor to perform the one or more units has no support in the specification. The specification and figures do not describe any structure of a computing device or a processor which consists/performs the one or more unit (see rejection under 35 USC 112(a) written description below). As such the claim interpretation under USC 112(f) is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 line 23-24 recite the limitation “wherein the control unit (600) is configured to controls the driving unit (600)”. There appears to be a typographical error and should be “wherein the control unit (600) is configured to control the driving unit (600)”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a storage (100) for storing goods”, “a sensor unit (300) obtaining information on a surrounding environment”, “a leading subject storage unit (400) configured to store information on a leading subject”, “a leading subject recognition unit (500) configured to detect the leading subject”, and “a control unit (600) configured to control the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500)” in claim 1, “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” in claim 4, “a sensor turning unit (310) turning the sensor unit (300)” in claims 7-8, and “a manipulation unit (700) receiving manipulation information from a user” in claim 9.
 The storing unit (100) for storing goods corresponding structure is found on page 9 and Fig. 1 as a storing body for storing purchases or goods for the user. The sensor unit (300) obtaining information on a surrounding environment corresponding structure is found on page 9 as being used for sensing obstacles and a leading subject and may use a sensor for obtaining distance information and various sensors for obtaining image information. 
However, “a leading subject storage unit (400) configured to store information on a leading subject”, “a leading subject recognition unit (500) configured to detect the leading subject”, and “a control unit (600) configured to control the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500)” as recited in claim 1, “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” as recited in claim 4, “a sensor turning unit (310) turning the sensor unit (300)” as recited in claims 7-8,  and “a manipulation unit (700) receiving manipulation information from a user” as recited in claim 9 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recite “a computing device having one or more units being configured and executed by a processor using algorithm, the algorithm which when executed, causing the processor to perform the one or more units, the one or more units comprising:”. The specification does not provide any support for any computing device or a processor consisting/performing the units or acts of the units as alleged in the claim. 
Claims 2-4, 6, and 9-10 are rejected for being depended upon a rejected claim.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “a leading subject storage unit (400) for storing information on a leading subject”, “a leading subject recognition unit (500) detecting the leading subject”, “a control unit (600) controlling the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500), and a sensor turning unit (310) turning the sensor unit (300)” is/are indefinite. It is not clear to the examiner what the structure of these limitations are and how they perform their functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Furthermore, the claim recites a sensor unit (300) as being part of the one or more units being performed by the processor (a computing device having one or more units being configured and executed by a processor using algorithm, the algorithm which when executed, causing the processor to perform the one or more units, the one or more units comprising: a sensor unit configured to…). However, the specification defines the sensor unit to be a  device/sensor (see page 11) and not a unit/code/program being performed by the processor. Therefore, it is not clear to the examiner how the processor is performing the sensor unit as being claimed. Appropriate correction is required.
In claim 4, the recited limitation “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” are indefinite. It is not clear for the examiner what the structure of these limitations are and how they perform their functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
In claim 9, the recited limitation “a manipulation unit (700) receiving manipulation information from a user” is indefinite. It is not clear for the examiner what the structure of this limitation is and how it performs its functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
Claims 2-4, 6, and 9-10 are rejected for being dependent upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recite the limitation “wherein the control unit (600) controls the driving unit (200) such that a direction of the sensor unit (300) turns toward the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance.”. However, the same limitation(s) are recited in claim 1 lines 23-26, “wherein the control unit (600) is configured to controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance”. Thus, claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palan et al (US 20190302775 A1) in view of Rheem (KR 20120060064 A) in view of Dooley et al (US 20170203446 A1).
With respect to claim 1, Palan discloses an autonomous driving cart (see at least [abstract]), the cart comprising: 
a storage unit (100) for storing goods (see at least [0049], Palan discloses placement surface which allows groceries or any suitable objects to placed thereon.); 
a driving unit (200) configured with a motor and wheels for driving, and coupled to the storage unit (100) (see at least [0029] and [0042]); and 
a computing device having one or more units being configured and executed by a processor using algorithm (see at least [0025] and 0029-0031]), the algorithm which when executed, causing the processor to perform the one or more units (see at least [0025] and 0029-0031]), the one or more units comprising:
a sensor unit (300) configured to obtain information on a surrounding environment (see at least [0044-0045]); 
a leading subject storage unit (400) configured to store information on a leading subject (see at least [0059], Palan discloses performing facial recognition to identify or authenticate people and may be used to follow a person. Therefore, implying of having storing information on a person or objects so that it could be identified or authenticated.); 
a leading subject recognition unit (500) configured to detect the leading subject on the basis of information sensed by the sensor unit (300), and information on the leading subject stored in the leading subject storage unit (400) (see at least [0023], [0059], and [0063]);
 and a control unit (600) configured to control the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500) (see at least [0023], [0042], [0059], and [0063]); 
wherein the control unit (600) is configured to control the driving unit (200) to follow the leading subject when a distance with the leading subject is greater than a specific distance (see at least [0063], Palan discloses a specified following distance which maybe a range specified by a user and therefore the robot keeps the following distance as specified (follow if distance is not within the range).). 
However, Palan do not specifically teach stopping moving when the distance with the leading subject is equal to or smaller than the specific distance, wherein the control unit (600) is configured to controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance, and turn the sensor turning unit (310) such that the direction of the sensor unit (300) turns towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200). 
Rheem teaches stopping moving when the distance with the leading subject is equal to or smaller than the specific distance (see at least [pages 2-4]), wherein the control unit (600) is configured to controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance (see at least, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves), and turn the sensor turning unit (310) such that the direction of the sensor unit (300) turns towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200) (see Rheem, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves and it is possible according to the control signal in the direction in which the tracking target moves to adjust the cart in the desired position in front of or behind it.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan to incorporate the teachings of Rheem to stop moving when the distance with the leading subject is equal to or smaller than the specific distance, wherein the control unit (600) is configured to controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance, and turn the sensor turning unit (310) such that the direction of the sensor unit (300) turns towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200). This would be done to increase convenience of users by providing an intelligent cart which does not interfere with the progress of the user by moving the cart along the user in a state where the user is located at the front (see Rheem para 0008). 
Palan as modified by Rheem do not specifically teach wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300), wherein as the autonomous driving cart is turned by the driving unit (200), the sensor turning unit (310) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched. 
Dooley teaches wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300) (see at least [0101]), wherein as the autonomous driving cart is turned by the driving unit (200), the sensor turning unit (310) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched (see at least [0101], Dooley teaches reorientation mechanism to rotate the camera in accordance to the forward drive direction of the robot, thus implying a possible reverse turned direction of the camera.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan as modified by Rheem to incorporate the teachings of Dooley wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300), wherein as the autonomous driving cart is turned by the driving unit (200), the sensor turning unit (310) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched. This would be done to improve monitoring and quality of imagery of a camera on a robot (see Dooley para 0164]).
With respect to claim 2, Palan discloses wherein the sensor unit (300) includes any one or a plurality of devices selected from a depth camera, a camera, an ultrasonic sensor, a vision sensor, and a distance sensor (see at least [0044-0045] and [0067]). 
With respect to claim 3, Palan discloses wherein the leading subject storage unit (400) stores information on the leading subject on the basis of any one or a plurality of pieces of information selected from a color, a size, and a shape (see at least [0059] and [0063], Palan discloses identifying or authentication people and detecting obstacles or following a person (identified person), therefore at least the shape of an obstacle, person, etc. is stored so that it is being identified.).
With respect to claim 4, Palan discloses wherein the control unit (600) includes: 
an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300) (see at least [0044], [0059], [0063], and [0069]); 
a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610) (see at least [0023], [0059], and [0063], Palan discloses navigating (following) a person and/or detecting obstacles and avoiding obstacles.); and 
a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620) (see at least [0023], [0042], [0059], and [0063]).
With respect to claim 6, Palan do not specifically teach wherein the control unit (600) controls the driving unit (200) such that a direction of the sensor unit (300) turns toward the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance. Rheem teaches wherein the control unit (600) controls the driving unit (200) such that a direction of the sensor unit (300) turns toward the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance (see at least, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves. See claim 5 above for rationale of obviousness, motivation, and reason to combine). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan to incorporate the teachings of Rheem to stop moving when the distance with the leading subject is equal to or smaller than the specific distance, wherein the control unit (600) is configured to controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance, and turn the sensor turning unit (310) such that the direction of the sensor unit (300) turns towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200). This would be done to increase convenience of users by providing an intelligent cart which does not interfere with the progress of the user by moving the cart along the user in a state where the user is located at the front (see Rheem para 0008). 
With respect to claim 9, Palan discloses a manipulation unit (700) receiving manipulation information from a user (see at least [[0034]), wherein the control unit (600) stores (recognizes) information on the leading subject, follows the leading subject, and stops moving the cart according to the manipulation information input to the manipulation unit (700) (see at least [0034], [0053], [0059], and [Claim 18], Palan discloses that the robot following a person by staying within a threshold of the person or range which maybe inputted (manipulated) by the person, therefore it stops from following the person any further when the distance to the person is within a threshold (equal to or smaller than) the specific distance.).
With respect to claim 10, Palan discloses wherein the control unit (600) switches a driving mode according to the manipulation information input to the manipulation unit (700) (see at least [0034] and [0052], Palan discloses switching driving according to input parameters or preferences inputted by the person (user).).

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667                
/RACHID BENDIDI/Primary Examiner, Art Unit 3667